 
 
I 
108th CONGRESS
2d Session
H. R. 5151 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2004 
Mr. Porter (for himself, Mr. Gibbons, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To transfer administrative jurisdiction over certain land in Clark County, Nevada, from the Secretary of the Interior to the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Foundation for Nevada’s Veterans Land Transfer Act of 2004. 
2.Transfer of administrative jurisdiction, Bureau of Land Management land, Clark County, Nevada 
(a)In generalAdministrative jurisdiction over the land described in subsection (b) is transferred from the Secretary of the Interior to the Secretary of Veterans Affairs. 
(b)Description of landThe parcel of land referred to in subsection (a) is the approximately 150 acres of Bureau of Land Management land in Clark County, Nevada, as generally depicted on the map entitled Veterans Administration Conveyance and dated September 24, 2004. 
(c)Use of landThe parcel of land described in subsection (b) shall be used by the Secretary of Veterans Affairs for the construction and operation of medical and related facilities, as determined to be appropriate by the Secretary of Veterans Affairs. 
 
